Case 8:19-cv-01895-CEH-CPT Document 270 Filed 04/17/20 Page 1 of 2 PageID 4186




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    WYNDHAM VACATION
    OWNERSHIP, INC., et al.,

           Plaintiffs,

    v.                                                    Case No. 8:19-cv-1895-T-36CPT

    THE MONTGOMERY
    LAW FIRM, LLC, et al.,

          Defendants.
    _______________________/

                                ORDER TO SHOW CAUSE

           Before the Court is the Plaintiffs’ Motion for Contempt and Sanctions against

    Defendant Mathew Tucker. (Doc. 214). In their motion, the Plaintiffs request that the

    Court hold Tucker in contempt for failing to obey the Court’s October 30, 2019, Order

    (Doc. 199) compelling Tucker to respond to the Plaintiffs’ discovery requests

    referenced in the Order.

           Tucker has failed to respond to the Plaintiffs’ motion, and the time for doing so

    has elapsed. M.D. Fla. R. 3.01(b).

           Accordingly, upon due consideration of the matter, it is hereby ORDERED:

           1.      Tucker shall file, within fourteen (14) days of the date of this Order, a

    response and memorandum of law as to why the Plaintiffs’ Motion for Contempt and

    Sanctions against Defendant Mathew Tucker (Doc. 214) should not be granted.
Case 8:19-cv-01895-CEH-CPT Document 270 Filed 04/17/20 Page 2 of 2 PageID 4187




           2.     Tucker is cautioned that a failure to comply with this directive may

    result in the imposition of sanctions and/or a finding of contempt.

           DONE and ORDERED in Tampa, Florida, this 17th day of April 2020.




    Copies to:
    Counsel of record
    Pro se parties




                                              2
